             Case 2:21-mj-00118-KJN Document 9 Filed 09/21/21 Page 1 of 2


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOHN E. SCANLON
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                             UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )    2:21-mj-0118-KJN
                                             )
12               Plaintiff,                  )    STIPULATION AND ORDER TO VACATE
                                             )    BENCH TRIAL AND SET INITIAL
13         v.                                )    APPEARANCE
                                             )
14   GARRETT L. MUNN,                        )
                                             )
15               Defendant.                  )    DATE: September 27, 2021
                                             )    TIME: 9:00 a.m.
16                                           )    JUDGE: Hon. Kendall J. Newman
                                             )
17

18                                      STIPULATION

19         The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22         1.    By previous order, this matter was scheduled for a bench

23   trial on September 27, 2021 at 9:00 a.m.

24         2.    By this stipulation, the parties now jointly move to vacate

25   the bench trial and set an initial appearance on September 27, 2021

26   ///

27   ///

28   ///

     STIPULATION AND ORDER                    1                 U.S. V. GARRET L. MUNN
             Case 2:21-mj-00118-KJN Document 9 Filed 09/21/21 Page 2 of 2


1    at 9:00 a.m.

2          IT IS SO STIPULATED.

3

4    DATED: September 17, 2021          PHILLIP A. TALBERT
                                        Acting United States Attorney
5

6
                                  By:   /s/ John Scanlon        ___
7                                       JOHN E. SCANLON
                                        Special Assistant U.S. Attorney
8

9
                                        /s/ Linda Allison         _____
10                                      LINDA C. ALLISON
                                        Assistant Federal Defender
11                                      Counsel for Defendant
                                        (Approved via email on 9/17/2021)
12

13

14                                 FINDINGS AND ORDER
15         IT IS SO ORDERED, that the bench trial is vacated as set forth
16   above, and an Arraignment on the Superseding Information is set for
17   September 27, 2021, at 9:00 a.m.
18         FOUND AND ORDERED this 20th day of September, 2021.
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                    2                 U.S. V. GARRET L. MUNN
